FILED
                             NOT FOR PUBLICATION                            DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDWIN ADONAY MENDOZA,                            No. 09-71710

               Petitioner,                       Agency No. A094-452-765

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Edwin Adonay Mendoza, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We deny the petition for review.

      Mendoza contends he suffered harm from gang members during several

incidents on account of his imputed political opinion. Substantial evidence

supports the BIA’s finding that the robberies were criminal in nature or to recruit

him, and thus that Mendoza failed to establish the required nexus to a protected

ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random

criminal acts bore no nexus to a protected ground); Santos-Lemus v. Mukasey, 542

F.3d at 745-46 (rejecting petitioner’s contention that “the gang held any sort of

belief system that they perceived [petitioner] to oppose”); Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Accordingly, Mendoza’s asylum and withholding of removal

claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71710